Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
Status of the Application
Claims 1-7 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 04/19/2021.
Claims 1 and 4 are currently amended.
Claims 2-3 and 5-6 are as previously presented.
Claim 7 is newly added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6 are directed to the abstract idea of providing care provider task items.
As per Claims 1 and 7, the limitation of preparing the patient data for standardized entry into a database, as drafted, is a step that, under its broadest reasonable interpretation, covers managing personal behavior but for the recitation of generic computer components.  That is, other than reciting “using the processor of at least one of the electronic computing machines,” nothing in the claim elements precludes the step from being a function which is an activity of a single person.  As per the October 2019 Update on Subject Matter Eligibility, the certain methods of organizing human activity grouping of abstract ideas is made up of sub-groupings which encompass both activity of a single person and activity that involves multiple people, and thus, certain activity between a person and a computer falls within the certain methods of organizing human activity grouping.  The preparing the patient data for standardized entry into a database in the context of this claim encompasses the user interacting with data in any manner which would enable it to be entered into a database.  This is claimed at a high level of generality and thus can be preparing the data by any means. Similarly, the limitation of sending the task item to a provider under its broadest reasonable interpretation, covers a method of organizing human activity because it involves managing personal behavior or personal interactions.  Sending a task item to a provider involves a user interacting with a provider to give the task item.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior including teaching and following rules or instructions, but for the 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – a server comprising a processor and a computer-readable memory storing a database for preparing the patient data.  The processor and memory in these steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The claims also include the additional element of sending the care provider task item to a client computing machine via an inter-connected electronic data network, wherein the client computing machine provides an indicator in response to receipt of the care provider task item.  Sending the task item to a client computing machine via a network and displaying a indicator amounts to insignificant extra-solution activity, as per MPEP 2106.05(g)(2), because it is mere data outputting. Similarly, presenting a GUI for the intended purpose of visually presenting the care provider task indicator to the healthcare provider is insignificant extra-solution activity including data outputting, as per MPEP 2106.05(g)(2).  The limitation of using the processor of at least one of the electronic computing machines to prepare the patient data, the automatic generation of a care provider task item by the electronic computing machines, and the electronic computing machines sending computer instructions to the provider client computing machine amounts to mere instructions to apply the exception because the claims invoke the electronic computing machine as a tool to perform i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Claim 7 also includes the additional element of causing databases to be queried based on information included in or indicated by the client request, which is mere instructions to apply the exception.  The courts have found remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017), to be mere instructions to apply the exception, as per MPEP 2106.05(f)(1), which is similar to querying the database for information of the claim.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a server comprising a processor and a computer-readable memory storing a database for preparing the patient data amounts to no more than mere instructions to apply the exception using a generic computer component.  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, has been found by the courts to be well-understood, routine and conventional functions.  The claims also include the additional elements of obtaining electronically encoded patient data from data sources, obtaining care information on the diagnostic property or condition of the patient or group of patients, and sending the care provider task item to a client computing machine via a network where the computing machine provides an indicator of the task item, receiving client requests from a health task generation tool and sending the response to the health task generation tool, and the electronic computing machines sending computer instructions to the provider client computing machine and when the computer instructions are received they cause a GUI to present data which are elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea. The claims are not patent eligible.
Dependent claims 2-6 add additional limitations which serve to further limit or specify the limitations of the independent claim, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claim 1. The dependent claims do not integrate the judicial exception into a practical application because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.  Claim 5 
The dependent claims do not include any additional elements that provide an inventive concept by reciting significantly more than the abstract idea. The additional element of storing standardized data in a database is a well-understood, routine and conventional computer function in the field of data management because it are claimed at a high level of generality and involves computer functions that have been recognized as such by the courts.  As per MPEP 2106.05(d)(II), storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) is shown to be a well-understood, routine and conventional computer function.  As the additional elements are well-understood, routine and conventional functionalities in the art, the claims do not amount to significantly more than the abstract idea and are not patent eligible. Therefore, when taken individually or as an ordered combination, Claims 1-6 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ensey et al. (US 2018/0181720 A1), hereinafter referred to as Ensey, in view of Ketterer et al. (US 2018/0157799 A1), hereinafter referred to as Ketterer, in view of Kumar et al. (US 2017/0300662 A1), hereinafter referred to as Kumar.
As per Claim 1, Ensey discloses a method of providing one or more care provider task items to be used at a client computing machine, 

(a) obtaining electronically encoded patient data from one or more data sources, wherein the electronically encoded patient data comprises information pertaining to a patient or group of patients ([0101-0102] retrieving patient data from EMR, [0148] receiving and normalizing patient data,[0057]interconnecting multiple data sources for obtaining patient medical data, [0069] data is encoded with patient key); 
(b) preparing the patient data for standardized entry into the at least one database by using the processor of at least one of the electronic computing machines ([0069] encrypted patient data is unencrypted when uploaded to memory, [0148] receiving and normalizing patient data); 
(c) determining a diagnostic property or condition of the patient or group of patients based on the patient data as standardized and recorded in the at least one database ([0101] patient problem is recorded, [0069] encrypted patient data is unencrypted when uploaded to memory, [0148] receiving and normalizing patient data);
(d) obtaining care information on the diagnostic property or condition of the patient or group of patients ([0101] rule engine creates a list of actions and/or suggestions when applying rules to the patient data including problem); 

(f) sending the care provider task item to a provider client computing machine via an inter-connected electronic data network ([0099]/[0101] generating a recommendation based on clinical facts/patient data which is output and displayed to a clinician, [0066] where the output is provided as a display in the form of a GUI via a communication interface).
Ensey may not explicitly disclose the following which is taught by Ketterer:
(f) sending the care provider task item to a provider client computing machine via an inter-connected electronic data network, wherein the provider client computing machine is configured to provide a care provider task item indicator in response to receipt of the care provider task item so as to provide an indication of the care provider task item to a healthcare provider of the provider client computing machine (Fig. 9, [0041], [0084-0085] notification component of the system generates a notification as an indication in a GUI to display to a healthcare provider a care plan item which can be a recommendation generated for treating the associated patient, [0035] where the care plan information notification is provided to a healthcare provider computing device)
wherein at least one of the one or more electronic computing machines is configured to: in response to receiving a data request from the provider client computing machine, send computer instructions to the provider client computing machine, wherein the computer instructions comprise a web application ([0030] care plan management system receives a request from a healthcare provider for generating a recommended treatment, i.e. care plan 
when the computer instructions are received by the provider client computing machine, visually present a graphical user interface (GUI) of the web application ([0026] care plan management system implements a mobile app that provides a GUI which is accessed by a healthcare provider, the GUI provides the care plan associated with a patient, [0035] healthcare provider uses a computing device to access the system via an application which is implemented on the device to provide a GUI for viewing the care plan information), wherein the GUI is used to visually present the care provider task item indicator to the healthcare provider ([0031], [0061], [0084] system creates a visual notification for notifying the provider of an occurrence of an event or a care plan item, where the visual notification is via the GUI of the care plan system where the notification is a visual indication associated with the care plan item).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of displaying a care plan item for a provider to carry out to treat a patient on a GUI of a web application on a provider computing device from Ketterer with the known method of creating care provider task items for a patient based on patient data from Ensey in order to reduce the time and labor required by a healthcare provider to find and aggregate relevant treatment information for a patient 
However, Ensey and Ketterer may not explicitly disclose the following which is taught by Kumar:  wherein the care provider task item is generated based on a scheduled patient action ([0112] generating monitoring actions, i.e. task item, based on the creation of patient actions scheduled to be performed by the patient over a designated period of time, based on timing information of patient actions, i.e. scheduled patient actions, generate associated monitoring actions to be performed as part of the personalized patient care plan, also see [0025]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of creating a care provider task item based on a scheduled patient action from Kumar with the known system of generating a care provider task item for a patient based on diagnostic condition of a patient from Ensey and Ketterer in order to create personalized plans for a patient based on patient specific lifestyle to prevent severe results of patient care such as hospitalization or death (Kumar [0002]).
As per Claim 7, Ensey discloses a method of providing one or more care provider task items to be used at a client computing machine, the method being carried out by a health task generation system implemented by one or more electronic computing machines (see Figs. 2 and 4) that includes:
an integration services layer implemented by computer instructions and configured to provide a computerized data interface between a data transformation and normalization layer and one or more remote data servers hosting medical data pertaining a plurality of patients ([0058] use of multiple applications, i.e. layers, for accessing data using a common interface 
the data transformation and normalization layer implemented by computer instructions and configured to receive the patient data from the integration services layer and to transform and/or normalize the patient data so as to generate standardized patient -3-U.S.S.N. 16/204,435April 19, 2021data ([0080] after receiving data through interface unit, translate or reformat information to standard format, [0148]/Fig. 17, 1702 rules engine includes data ingestion which formats, normalizes the received data); 
one or more databases stored on computer-readable memory, wherein the health task generation system is configured to store the standardized patient data into the one or more databases (Fig. 2, 230/[0083] database for storing medical information, Fig. 17, 1702); and 
a patient management portal implemented by computer instructions ([0029]/Fig. 19) and configured to: 
receive one or more client requests from a health task generation tool that is executed by a provider client computing machine, wherein at least one of the one or more client requests includes information identifying a user of the health task generation tool (Fig. 4, 421, [0101]; [0107]/[0111] input includes user identifier associated with input, where input includes incoming request, also see [0115] request received from a tenant/user including a patient identifier and tenant identification) ; 
in response to receiving the one or more client requests, cause the health task generation system to identify the user as being associated with the one or more client 
in response to identifying the user as being associated with at least one of the one or more client requests, cause at least one of the one or more databases to be queried based on information included in or indicated by the at least one client request ([0130] authenticate user based on user identifier, [0107] request is authenticated based on associated data, such as user identifier, [0118] identify data from identifier from data mart where the tenant is identified and associated patient data is obtained), 
generate a response based on query results of the at least one database ([0119-0120] based on the tenant/patient information retrieved, using rules specific to the tenant, determine recommended actions); and 
send the response to the health task generation tool, wherein the response includes information that was determined or generated based on the query results of the at least one database ([0122] user interface retrieves recommendation determined from rules and metadata obtained, [0124] notification service to provide output to user interface); and
wherein the method comprises:
(a) determining a diagnostic property or condition of the patient or group of patients based on the patient data as standardized and recorded in the at least one database ([0101] patient problem is recorded, [0069] encrypted patient data is unencrypted when uploaded to memory, [0148] receiving and normalizing patient data);

(c) automatically generating a care provider task item based on the care information ([0048] activities are generated for a patient/provider to execute based on conditions determined from the EMR data), 
(d) sending the care provider task item to a provider client computing machine via an inter-connected electronic data network ([0099]/[0101] generating a recommendation based on clinical facts/patient data which is output and displayed to a clinician, [0066] where the output is provided as a display in the form of a GUI via a communication interface), wherein the provider client computing machine is configured to .
Ensey may not explicitly disclose the following which is taught by Ketterer:
(d) sending the care provider task item to a provider client computing machine via an inter-connected electronic data network, wherein the provider client computing machine is configured to provide a care provider task item indicator in response to receipt of the care provider task item so as to provide an indication of the care provider task item to a healthcare provider of the provider client computing machine (Fig. 9, [0041], [0084-0085] notification component of the system generates a notification as an indication in a GUI to display to a healthcare provider a care plan item which can be a recommendation generated for treating the associated patient, [0035] where the care plan information notification is provided to a healthcare provider computing device).

However, Ensey and Ketterer may not explicitly disclose the following which is taught by Kumar:  wherein the care provider task item is generated based on a scheduled patient action ([0112] generating monitoring actions, i.e. task item, based on the creation of patient actions scheduled to be performed by the patient over a designated period of time, based on timing information of patient actions, i.e. scheduled patient actions, generate associated monitoring actions to be performed as part of the personalized patient care plan, also see [0025]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of creating a care provider task item based on a scheduled patient action from Kumar with the known system of generating a care provider task item for a patient based on diagnostic condition of a patient from Ensey and Ketterer in order to create personalized plans for a patient based on patient specific lifestyle to prevent severe results of patient care such as hospitalization or death (Kumar [0002]).
As per Claim 2, Ensey, Ketterer and Kumar discloses the method of Claim 1. Ensey also teaches the patient data is based at least partly on data from an electronic medical record 
As per Claim 3, Ensey, Ketterer and Kumar discloses the method of Claim 2. Ensey also teaches the care provider task item is generated based at least partly on the EMR of the patient or group of patients ([0101-0102] Data retrieved from the EMR used by rule engine to create actions/suggestions).
As per Claim 4, Ensey, Ketterer and Kumar discloses the method of Claim 3. Ensey also teaches the care provider task item is generated based on a past patient data ([0019] recommendation provided to clinician is based on patient history).
Ensey and Ketterer may not explicitly disclose the following which is disclosed by Kumar: the task item is based on past patient action ([0004] determining elements of personal care plan which patient successfully achieved, i.e. past patient action, and automatically generate actions in care plan based on historical analysis, i.e. successfully achieved actions, also see [0048-0049] monitoring actions also based on historical analysis of prescribed/successful/failure at past patient actions). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of creating a care provider task item based on a scheduled patient action from Kumar with the known system of generating a care provider task item for a patient based on diagnostic condition of a patient from Ensey and Ketterer in order to create personalized plans for a patient based on patient specific lifestyle to prevent severe results of patient care such as hospitalization or death (Kumar [0002]).
Claim 5, Ensey, Ketterer and Kumar discloses the method of Claim 1. Ensey also teaches the step of storing the standardized patient data into the at least one database ([0080] system translates or reformats medical information into structured/standardized format and stores at data center, [0082-0083] data center includes archive/database to store patient data).
As per Claim 6, Ensey, Ketterer and Kumar discloses the method of Claim 1. Ensey also teaches the care information is obtained by querying the at least one database or from one or more remote servers via the inter-connected electronic data network ([0102] cloud database is queried to obtain pre-populated clinical recommendations/suggestions which are the automatically generated care information, [0084-0085] cloud system enables sharing of information from different users through a network).
Response to Arguments
Applicant’s arguments, see Pages 6-12, “§101 Rejections”, filed 04/19/2021 with respect to claims 1-7 have been fully considered but they are not persuasive.  
Applicant argues that the present claims do not recite an abstract idea because they do not include limitations which fall into the category of certain methods of organizing human activity.  Examiner respectfully disagrees.  The claims include limitations such as preparing patient data for standardized entry into a database and sending the task item to a provider which are activities which involve interactions between people and managing personal behavior.  Additionally, Examiner notes that the claims also recite limitations which fall into the category of mental processes.  For example, the steps of at least determining a diagnostic property or condition of the patient or group of patients based on the patient data as standardized and recorded in the at least one database and generating a care provider task 
Applicant argues that the claims do not involve the user analyzing data because the task item is generated automatically by the servers and therefore, the claims are not directed to an abstract idea.  Examiner respectfully disagrees.  The claim limitation of automatically generating a care provider task item based on the care information, wherein the care provider task item is generated based on a scheduled patient action recites a mental process which is applied to a general purpose computer to be carried out. As per the rejection above, the step of generating  a care provider task item based on the care information and based on a scheduled patient action is recited at a high level of generality such that it can be carried out in the human mind by a human evaluation of the care information and scheduled patient action to generate, in the mind, a care provider task item.  The use of a server or general purpose computer components to automatically execute this step amounts to mere instructions to apply the exception, as per MPEP 2106.05(f).  Therefore, the claims are directed to an abstract idea.
Applicant argues that the present claims integrate the abstract idea into the practical application of a specifically-tailored method that sends a care provider task item to a provider client computing machine that then visually presents the care provider task item indicator to a provider.  Examiner respectfully disagrees. The present claims do not provide an improvement to the functioning of a computer or any other technology, recite a particular machine, provide a 
Applicant argues that the present claims integrate the subject matter into a practical application because the claims include subject matter related to a graphical user interface.  Examiner respectfully disagrees that the use of a graphical user interface to present the care provider task item indicator to a healthcare provider is sufficient to integrate the judicial exception into a practical application.  The use of a graphical user interface to present information to a user is simply adding a general purpose computer or computer components after the fact to the abstract idea which does not integrate the abstract idea into a practical application or provide significantly more, as per MPEP 2106.05(f)(2).  The specification describes the GUI as presenting on a display connected to a client computing machine or on a visual display of a client computing machine ([0037]), where the computing machine is described to be a computer ([0014]) which is a well-understood, routine and conventional 
Applicant argues that the claim recites a specific configuration of electronic computing machines and provider client computing machine including sending instructions to the provider client computing machine which integrates the abstract idea into a practical application.  Examiner respectfully disagrees.  As discussed above, the use of general purpose computing components for receiving and transmitting information to/from other general purpose computing devices amounts to mere instructions to apply the exception.  The electronic computing machines and provider client computing machine of the claims amounts to general purpose computing components, as per the specification the computing machines may be a computer, processing system, etc. ([0014]) which are all general purpose computing devices which are well-understood, routine and conventional.  Therefore, the use of the general purpose devices to transmit and receive information and display information on a GUI, does not integrate the abstract idea into a practical application.
	Applicant also argues that the claims contain elements that are significantly more because the claims add specific limitations that are not well-understood, routine and conventional activity in the field of electronic healthcare systems.  First, Applicant argues that the claim limitations in combination improve a technical field by providing a solution to technical problems including the need to automatically generate and populate an electronic health record or patient profile with health-related task information that is tailored to a specific patient or group of patients.  Examiner respectfully disagrees that this is a technical solution to a technical problem.  The generation and populating of records with tailored health-related task 
	Additionally, Applicant argues that the sending step of Claim 1 is not well-understood, routine and conventional activity because there is no disclosure in the specification of this being well-understood, routine and conventional activity.  Examiner respectfully disagrees.  The sending of a care provider task item to a provider recites a certain methods of organizing human activity, as per the rejection above.  Sending a task to a provider to be carried out in the care of a patient is an interaction between people in the fundamental activity of patient treatment/care.  This being sent from a client device to another client machine is applying this abstract idea to a general purpose computing component to carry out the abstract idea, which amounts to mere instructions to apply the exception and therefore, does not amount to significantly more than the abstract idea.
	Additionally, Applicant argues that the claims provide significantly more than the abstract idea because the limitation of sending the care provider task item servers to confine the claim to a particular useful application which provides an inventive concept.  Examiner respectfully disagrees.  Examiner notes that the term Practical Application must be interpreted in accordance with the guidance and the interpretation differs from a "conventional" interpretation whereby something that is created and usable must have a "practical 
Applicant’s arguments, see Pages 12-13, “§103 Rejections”, filed 04/19/2021 with respect to claims 1-6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for Claims 1-7 is made in view of Ensey, Ketterer and Kumar.
New Claim 7 is rejected as per the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Krishnapuram et al. (US 2015/0081326 A1) teaches scheduling tasks based on patient previous treatment and healthcare provider capabilities.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/EVANGELINE BARR/Primary Examiner, Art Unit 3626